Citation Nr: 0836087	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  02-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1967 and from June 1974 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for a lumbar spine disability and 
continued a 10 percent rating for a cervical spine 
disability.  The Board remanded these claims for additional 
development in April 2005.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board remanded these claims in April 2005 for VA 
examinations to ascertain the current severity of the 
orthopedic and neurological manifestations of the veteran's 
lumbar and cervical spine disabilities.  A VA examination was 
scheduled for October 3, 2006.  In a letter to the VA dated 
and received by VA on October 9, 2006, the veteran asserted 
that he had been unable to attend his October 3, 2006, VA 
examination because the notice for the examination had been 
sent to his old address.  He explained that he did not 
receive the VA examination notice letter until after the date 
that his VA examination was scheduled and requested that he 
be rescheduled for another VA examination at his local VA 
medical center.

When a veteran fails to report to a VA examination without 
good cause for a claim for increase, the claim shall be rated 
based on the available evidence of record.  38 C.F.R. 
§ 3.655(a) (2007).  However, the veteran failed to report to 
his October 2006 VA examination because he had not received 
adequate notice of the appointment date and time.  The Board 
finds that constitutes good cause for failure to report.  
Because the veteran's VA examination notice had been sent to 
an old address, thus preventing him from receiving notice in 
time for the VA examination appointment, the Board remands 
this case for VA examinations to determine the current 
orthopedic and neurological manifestations of his lumbar and 
cervical spine disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of the orthopedic and 
neurological manifestations of his 
lumbar spine disability and cervical 
spine disability.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claims for 
an increased rating for a lumbar spine 
disability and a cervical spine 
disability and include the new criteria 
found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 and Plate V.  
Consider whether the evidence warrants 
separate evaluation of any associated 
objective neurological abnormalities 
under an appropriate diagnostic code.  
If the decisions remain adverse to the 
veteran, issue the veteran a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

